Citation Nr: 1013342	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-01 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
obstructive sleep apnea.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran contends that the obstructive sleep apnea with 
which he was formally diagnosed in August 2005 had its 
initial clinical onset during his active service and that he 
is therefore entitled to service connection.

The Veteran's service treatment records do not demonstrate 
that he was treated for or diagnosed with sleep apnea.  
Nevertheless, the Veteran asserts that his complaint of 
difficulty sleeping, noted at the time of the August 2002 
examination conducted prior to his retirement from service, 
pertained to obstructive sleep apnea.

Post-service clinical records demonstrate that the Veteran 
was initially diagnosed with obstructive sleep apnea 
following an April 2005 sleep study.  In a questionnaire 
completed in conjunction with undergoing the study, the 
Veteran indicated that his spouse had informed him that he 
snored and that he frequently sounded as though he had 
stopped breathing while sleeping.  

In written statements submitted in support of his claim, the 
Veteran indicated that his sleep apnea symptoms were present 
long before he was initially diagnosed with sleep apnea.  He 
additionally stated that the only reason he was not diagnosed 
with sleep apnea prior to April 2005 was because he had 
other, more severe, medical problems that he needed to 
address before he was able to undergo the sleep study.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).

The Veteran has not yet been afforded a VA examination with 
respect to this claim.  Because the Veteran has provided 
credible testimony that his sleep apnea symptoms initially 
manifested during his active service, and it is unclear to 
the Board whether his currently diagnosed obstructive sleep 
apnea is related to the symptoms he experienced in service, 
the Board concludes that a remand for an examination and 
opinion is necessary to fairly decide the Veteran's claim. 
See .  38 C.F.R. § 3.159(c)(2) (2009); McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination for the purpose of 
ascertaining whether his currently 
diagnosed obstructive sleep apnea had 
its clinical onset during active 
service.  Such tests as the examiner 
deems necessary should be performed.

The claims file must be made available 
to, and should be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
rationale for the opinions, with 
citation to relevant medical findings, 
must be provided.

The examiner should specifically offer 
an opinion as to whether it is at 
likely as not (50 percent probability 
or greater) that the Veteran's sleep 
apnea first manifested during his 
period of active service.  In this 
regard, the examiner should consider 
the Veteran's statements regarding the 
in-service onset of symptoms, and his 
report of continuity of symptoms in the 
years following his separation from 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (holding that an examination 
was inadequate where the examiner did 
not comment on the Veteran's report of 
in-service injury but relied on the 
absence of evidence in the service 
medical records to provide a negative 
opinion). 

2.  Then, readjudicate the claim of 
entitlement to service connection for 
sleep apnea.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


